
	
		I
		111th CONGRESS
		1st Session
		H. R. 1991
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish the District Court of the Virgin Islands as
		  a court under article III of the United States Constitution.
	
	
		1.Short titleThis Act may be cited as the
			 Judicial District of the Virgin
			 Islands Act of 2009.
		2.Establishment of
			 District Court of the Virgin Islands as an article III court
			(a)Establishment
				(1)In
			 generalChapter 5 of title 28, United States Code, is amended by
			 inserting after section 126 the following new section:
					
						126A.Virgin
				IslandsThe Virgin Islands
				constitutes one judicial district comprising two divisions.
							(1)The Saint Croix
				Division comprises the Island of Saint Croix and adjacent islands and
				cays.
							Court for the
				Saint Croix Division shall be held at Christiansted.
							(2)The Saint Thomas
				and Saint John Division comprises the Islands of Saint Thomas and Saint John
				and adjacent islands and cays.
							Court for the
				Saint Thomas and Saint John Division shall be held at
				Charlotte-Amalie.
							.
				(2)Conforming
			 amendmentThe table of contents for chapter 5 of title 28, United
			 States Code, is amended by inserting after the item relating to section 126 the
			 following:
					
						
							126A. Virgin
				Islands.
						
						.
				(3)Number of
			 judgesThe table contained in section 133(a) of title 28, United
			 States Code, is amended by inserting after the item relating to Vermont the
			 following:
					
						
							
								
									Virgin Islands2
									
								
							
						.
				(b)Revised Organic
			 Act of the Virgin Islands
				(1)RepealsSections
			 25, 26, and 27 of the Revised Organic Act of the Virgin Islands (48 U.S.C.
			 1615, 1616, and 1617) are repealed.
				(2)Bill of
			 rightsSection 3 of the Revised Organic Act of the Virgin Islands
			 (48 U.S.C. 1561) is amended in the 23d undesignated paragraph—
					(A)by inserting
			 article III; after section 9, clauses 2 and 3;;
			 and
					(B)by striking
			 : Provided, however and all that follows
			 through the end of the paragraph and inserting the following: ; except
			 that all offenses under the laws of the Virgin Islands which are prosecuted in
			 the courts established by local law shall continue to be prosecuted by
			 information, except those that are required by local law to be prosecuted by
			 indictment by grand jury..
					(3)Jurisdiction of
			 local courtsSection 21 of the Revised Organic Act of the Virgin
			 Islands (48 U.S.C. 1611) is amended to read as follows:
					
						21.Jurisdiction of
				courts of the Virgin Islands
							(a)Jurisdiction of
				the courts of the Virgin IslandsThe judicial power of the Virgin
				Islands shall be vested in such appellate court and lower local courts as may
				have been or may hereafter be established by local law. The courts of the
				Virgin Islands established by local law shall have jurisdiction over all causes
				of action in the Virgin Islands over which any court established by the
				Constitution and laws of the United States does not have exclusive
				jurisdiction.
							(b)Practice and
				procedureThe rules governing the practice and procedure of the
				courts established by local law and those prescribing the qualifications and
				duties of the judges and officers thereof, oaths and bonds, and the times and
				places of holding court shall be governed by local law or the rules promulgated
				by those
				courts.
							.
				(4)Jurisdiction
			 over criminal matters and income taxSection 22 of the Revised
			 Organic Act of the Virgin Islands (48 U.S.C. 1612) is amended to read as
			 follows:
					
						22.Jurisdiction
				over income taxThe United
				States District Court for the District of the Virgin Islands shall have
				exclusive jurisdiction over all criminal and civil proceedings in the Virgin
				Islands with respect to the income tax laws applicable to the Virgin Islands,
				regardless of the degree of the offense or of the amount involved, except the
				ancillary laws relating to the income tax enacted by the legislature of the
				Virgin Islands. Any act or failure to act with respect to the income tax laws
				applicable to the Virgin Islands which would constitute a criminal offense
				described in chapter 75 of the Internal Revenue Code of 1986 shall constitute
				an offense against the government of the Virgin Islands and may be prosecuted
				in the name of the government of the Virgin Islands by appropriate officers
				thereof in the United States District Court for the District of the Virgin
				Islands without the request or consent of the United States attorney for the
				Virgin
				Islands.
						.
				(5)Relations between
			 United States courts and local courtsSection 23 of the Revised
			 Organic Act of the Virgin Islands (48 U.S.C. 1613) is amended to read as
			 follows:
					
						23.Relations
				between courts of the United States and local courts
							(a)In
				generalThe relations between the courts established by the
				Constitution or laws of the United States (including the United States District
				Court for the District of the Virgin Islands) and the courts established by
				local law with respect to appeals, certiorari, removal of causes, the issuance
				of writs of habeas corpus, and other matters or proceedings shall be governed
				by the laws of the United States pertaining to the relations between the courts
				of the United States, including the Supreme Court of the United States, and the
				courts of the several States in such matters and proceedings, except that for
				the first 15 years following the establishment of the appellate court
				authorized by section 21(a) of this Act, the United States Court of Appeals for
				the Third Circuit shall have jurisdiction to review by writ of certiorari all
				final decisions of the highest court of the Virgin Islands from which a
				decision could be had.
							(b)Reports to
				congressThe Judicial Council of the Third Circuit shall submit
				reports to the Committee on Energy and Natural Resources of the Senate and the
				Committee on Resources of the House of Representatives at intervals of 5 years
				following the establishment of the appellate court authorized by section 21(a)
				of this Act as to whether that court has developed sufficient institutional
				traditions to justify direct review by the Supreme Court of the United States
				from all final decisions of the highest court of the Virgin Islands.
							(c)RulesThe
				United States Court of Appeals for the Third Circuit shall have jurisdiction to
				promulgate rules necessary to carry out the provisions of this
				section.
							.
				(6)Appellate
			 jurisdiction of district courtSection 23A of the Revised Organic
			 Act of the Virgin Islands (48 U.S.C. 1613a) is amended by striking
			 District Court of the Virgin Islands each place it appears and
			 inserting United States District Court for the District of the Virgin
			 Islands.
				(7)Assignment of
			 additional judges to the courtSection 24 of the Revised Organic
			 Act of the Virgin Islands (48 U.S.C. 1614) is amended to read as
			 follows:
					
						24.Assignment of
				additional judges to the courtWhenever it appears to be necessary for the
				proper dispatch of the business of the United States District Court for the
				District of the Virgin Islands—
							(1)the chief judge of
				the Third Judicial Circuit of the United States may assign—
								(A)a judge of a court
				of record of the Virgin Islands established by local law,
								(B)a circuit or
				district judge of the Third Judicial Circuit, or
								(C)a recalled senior
				judge of the District Court of the Virgin Islands, or
								(2)the Chief Justice
				of the United States may assign any other United States circuit or district
				judge, with the consent of that judge and the chief judge of the circuit from
				which the judge is assigned,
							to serve
				temporarily as a judge of the United States District Court for the District of
				the Virgin Islands. After the establishment of the appellate court authorized
				by section 21(a) of this Act, no judge described in paragraph (1)(A) may be
				assigned to the district court under this
				section..
				(c)Pleadings and
			 proceedings in EnglishAll pleadings and proceedings in the
			 United States District Court for the District of the Virgin Islands shall be
			 conducted in the English language.
			(d)Savings
			 provisions
				(1)Pending
			 casesWith respect to any
			 complaint or proceeding pending in the District Court of the Virgin Islands on
			 the day before the effective date of this Act, such complaint or proceeding
			 may, on and after that effective date, be pursued to final determination in the
			 United States District Court for the District of the Virgin Islands, the United
			 States Court of Appeals for the Third Circuit, the United States Court of
			 Appeals for the Federal Circuit, and the United States Supreme Court.
				(2)Tenure of
			 incumbent judgesA judge of the District Court of the Virgin
			 Islands in office on the day before the effective date of this section shall
			 continue in office on and after that effective date until the expiration of the
			 term for which the judge was appointed, or until the judge dies, resigns, or is
			 removed from office, whichever occurs first. When a vacancy occurs on the court
			 on or after the effective date of this section, the President, in accordance
			 with section 133(a) of title 28, United States Code, shall appoint, by and with
			 the advice and consent of the Senate, a district judge for the District of the
			 Virgin Islands.
				(3)Existing officers
			 of the courtAny individual who, on the day before the effective
			 date of this Act, is serving as the United States Attorney for the Virgin
			 Islands, or the United States marshal for the Virgin Islands, may continue in
			 such office on and after that effective date until a successor is appointed
			 pursuant to the provisions of title 28, United States Code.
				3.Technical and
			 conforming amendments
			(a)Judicial
			 comparisonsSection 333 of title 28, United States Code, is
			 amended—
				(1)by
			 striking , the District Court of the Virgin Islands,; and
				(2)by striking
			 to the conferences of their respective circuits and inserting
			 to the conference of the ninth circuit.
				(b)Retirement and
			 survivors’ annuities
				(1)RetirementSection
			 373 of title 28, United States Code, is amended in subsections (a) and (e) by
			 striking , the District Court of the Northern Mariana Islands, or the
			 District Court of the Virgin Islands and inserting or the
			 District Court of the Northern Mariana Islands.
				(2)Survivors’
			 annuitiesSection 376(a) of title 28, United States Code, is
			 amended in paragraphs (1)(B) and (2)(B) by inserting (as in effect
			 before the effective date of the Judicial
			 District of the Virgin Islands Act of 2009) after
			 the District Court of the Virgin Islands.
				(3)Retirement
			 rights and benefitsThe amendments made by this section shall not
			 affect the rights under sections 373 and 376 of title 28, United States Code,
			 of any judge of the District Court of the Virgin Islands who retires before the
			 effective date of this section or who continues in office on or after that date
			 under subsection (c)(2) of this section. Service as a judge of the District
			 Court of the Virgin Islands appointed under section 24 of the Revised Organic
			 Act of the Virgin Islands (48 U.S.C. 1614) shall be included in calculating
			 service under sections 371 and 372 of title 28, United States Code, and shall
			 not be counted for purposes of section 373 of that title, if the judge is
			 reappointed, after the effective date of this section, under section 133(a) of
			 title 28, United States Code, as district judge for the District of the Virgin
			 Islands.
				(c)Investigations
			 by attorney generalSection 526(a)(2) of title 28, United States
			 Code, is amended by striking and of the district court of the Virgin
			 Islands.
			(d)Courts
			 definedSection 610 of title 28, United States Code, is amended
			 by striking the United States District Court for the District of the
			 Canal Zone, and by striking the District Court of the Virgin
			 Islands,.
			(e)Magistrate
			 judgesSection 631(a) of title 28, United States Code, is
			 amended—
				(1)in the first
			 sentence, by striking Virgin Islands, Guam, and and inserting
			 Guam and; and
				(2)in the second
			 sentence, by striking Virgin Islands, Guam, or and inserting
			 Guam or.
				(f)Court
			 reportersSection 753(a) of title 28, United States Code, is
			 amended in the first paragraph by striking , the United States District
			 Court for the District of the Canal Zone and all that follows through
			 Virgin Islands and inserting and the District Court of
			 Guam.
			(g)Courts of
			 appeals
				(1)Final decisions
			 of district courtsSection 1291 of title 28, United States Code,
			 is amended by striking , the United States District Court for the
			 District of the Canal Zone, and all that follows through Virgin
			 Islands and inserting and the District Court of
			 Guam.
				(2)Interlocutory
			 decisionsSection 1292 of title 28, United States Code, is
			 amended—
					(A)in subsection
			 (a)(1), by striking , the United States District Court for the District
			 of the Canal Zone and all that follows through Virgin
			 Islands, and inserting and the District Court of Guam,;
			 and
					(B)in subsection
			 (d)(4)(A), by striking the District Court of the Virgin
			 Islands,.
					(3)Circuits in which
			 decisions reviewableSection 1294 of title 28, United States
			 Code, is amended—
					(A)in paragraph (1),
			 by striking United States to and inserting United States,
			 to;
					(B)by striking
			 paragraphs (2) and (3); and
					(C)by redesignating paragraph (4) as paragraph
			 (2).
					(h)Court of appeals
			 for the Federal circuitSection 1295(a) of title 28, United
			 States Code, is amended in paragraphs (1) and (2) by striking the United
			 States District Court for the District of the Canal Zone and all that
			 follows through Virgin Islands, and inserting the
			 District Court of Guam,.
			(i)Federal tort
			 claimsSection 1346(b)(1) of title 28, United States Code, is
			 amended by striking , together with and all that follows through
			 Virgin Islands,.
			(j)Representation
			 of certain defendantsSection 3006A(j) of title 18, United States
			 Code, is amended by striking the District Court of the Virgin
			 Islands,.
			(k)VenueSections
			 1404(d) and 1406(c) of title 28, United States Code, are each amended by
			 striking , the District Court for the Northern Mariana Islands, and the
			 District Court of the Virgin Islands, and inserting and the
			 District Court for the Northern Mariana Islands,.
			(l)Bankruptcy
			 JudgesThe table contained in section 152(a)(2) of title 28,
			 United States Code, is amended by inserting after the item relating to Vermont
			 the following new item:
				
					
						
							
								Virgin Islands2
								
							
						
					.
			(m)Other title 18
			 amendments(1)Section 23 of title 18,
			 United States Code, is amended—
					(A)by striking Guam, the
			 and inserting Guam and; and
					(B)by striking , and the District
			 Court of the Virgin Islands.
					(2)Section 6001(4) of title 18, United
			 States Code, is amended by striking the District Court of the Virgin
			 Islands,.
				4.Additional
			 referencesAny reference in
			 any provision of law to the District Court of the Virgin Islands shall, on and
			 after the effective date of this Act, be deemed to be a reference to the United
			 States District Court for the District of the Virgin Islands.
		5.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect at the end of the 90-day period
			 beginning on the date of the enactment of this Act.
		
